
	

113 HR 858 IH: Rural Housing Preservation Act of 2013
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 858
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mr. Fortenberry (for
			 himself, Mr. Hinojosa,
			 Mrs. Capito,
			 Mr. Walz, Mr. Womack, and Mr.
			 Courtney) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend section 520 of the Housing Act of 1949 to revise
		  the requirements for areas to be considered as rural areas for purposes of such
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Housing Preservation Act of
			 2013.
		2.Definition of
			 Rural AreaThe second sentence
			 of section 520 of the Housing Act of 1949 (42 U.S.C. 1490) is amended by
			 striking: 1990 or 2000 decennial census shall continue to be so
			 classified until the receipt of data from the decennial census in the year
			 2010 and inserting 1990, 2000, or 2010 decennial census shall
			 continue to be so classified until the receipt of data from the decennial
			 census in the year 2020.
		
